cca-01220247-16 id uilc number release date from ---------------------- sent friday date pm to -------------------- cc --------------------------- subject application of mitigation to refund claim posts-134863-15 uil code you requested our views regarding the application of the mitigation provisions sections to a refund claim being considered by the irs examination function an estate has submitted amended form sec_1041 that are untimely unless the mitigation provisions can be properly invoked as further explained below we do not believe the mitigation provisions are properly invoked therefore we recommend the claims be denied as untimely facts the value of an asset reported on a form_706 for estate_tax purposes was challenged and litigated by the irs the same valuation listed on the form_706 was used on subsequent years’ form sec_1041 income_tax returns for purposes of reporting gain on transactions involving the asset the litigation involving the value on the form_706 was resolved based on a settlement on the issue of that asset’s value the litigation then concluded with a stipulated decision document signed by the parties and entered by the tax_court analysis in order for the mitigation provisions to apply the first requirement is that there be a determination as defined by sec_1313 the decision of the tax_court in the estate_tax form_706 case is what the estate is relying on as the determination while this may appear to meet the definition of sec_1313 it is our position that it does not for the mitigation provisions to apply a determination must involve a substantive decision on the merits which establishes that the inconsistent_position in the closed_year is erroneous see eg 72_f3d_1338 7th cir affg tcmemo_1994_492 simply because the taxpayers have met the requirements in form regarding what constitutes a determination does not mean that they have met the substantive requirements for example even though under sec_1_1313_a_-1 a decision by the tax_court or other court is a determination for mitigation purposes that decision may not have the proper substance to demonstrate that there was an inconsistent_position and that the circumstances of adjustment were described in sec_1312 see eg fong v commissioner t c memo additionally general administrative settlement agreements are not regarded as constituting determinations under sec_1313 see eg fruit of the loom supra 811_f2d_949 5th cir a settlement agreement does not indicate that the parties agreed on the particular value of the asset instead it indicates the parties reached a result both sides felt warranted conclusion of the litigation due to an acceptable result based on our review of the hearing transcript and documents filed in the case we do not believe there is a determination as defined by sec_1313 if that were the case then the question would for purposes of a complete analysis we will assume the tax_court decision is a determination under sec_1313 be whether a circumstance of adjustment in sec_1312 applies paragraph of sec_1312 requires a determination that determines basis in property which is what the estate is arguing the tax_court decision does it does reflect an agreement regarding the value or basis the same taxpayer estate and that there was an erroneous inclusion in gross_income on the form_1041 due to the incorrect valuation however because the tax_court decision is a stipulated decision neither of these circumstances is actually shown in the decision the determination does not establish the basis nor does it include in income the amount related to the basis as explained in the cases cited regarding the definition of a determination the estate will not be able to show a circumstance of adjustment applies we note that the requirements of sec_1311 are satisfied here that provision requires in a case such as this one where the adjustment would be in the taxpayer’s favor and the circumstance of adjustment is paragraph of sec_1312 that the determination tax_court decision adopt the position of the irs that is the case here where the issue was raised in the deficiency_notice and defended against by the estate as the regulations explain the estate would fail this element only if the irs did not propose the adjustment and the estate had instead raised the issue itself in order to pay the tax to later ask for a refund of the related_income tax because the value of the asset was determined through settlement negotiations that did not result in agreement on the merits but instead resulted in a general agreement on the appropriateness of settlement in order to resolve the case the mitigation provisions do not apply and the refund claim should be denied as untimely
